Mb. Justice Boggs delivered the opinion of the Court. The action below was assumpsit by appellee against the appellant upon the following instrument, viz.: Bloomington, Ills., March 17,1887. To the bearer of Catherine Brophy §212 dollars of Daniel Norton. Whether the instrument was evidence of indebtedness in writing within the meaning of Sec. 16, Chap. 83, B. S., entitled “ Limitations,” is the sole question. The appellant executed and delivered it to the appellee. It was designed to serve some purpose and was delivered and accepted as accomplishing that purpose. As it was written by the appellant, we-are at liberty to construe it most strongly against him (2 Parsons, Contracts, 506; Massac v. Belford, 68 Ill. 290), and if necessary to render it intelligible may supply a word necessarily implied by the context (Booth v. Wallace, 2 Roach Con. 247, cited with approval in Beardsley v. Hill, 61 Ill. 354), or may reject a word if its omission is likewise necessarily implied. Bailey on Bills, Chap. 1, Sec. 2, p. 6. The application of these rules of construction leaves no doubt as to the effect which ought to be given to it. It is readily seen to be a written statement of the appellant that the appellee or the bearer of the writing is to receive of or from him the sum of money mentioned therein. Such a written admission is evidence of indebtedness within the meaning of the statute in question. Weston v. Myers, 33 Ill. 424; Jassoy v. Horn, 64 Ill. 379. The judgment is affirmed.